Citation Nr: 1225954	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  06-21 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder, claimed as a growth on the spine and spinal pain, to include as secondary to the service-connected Reiter's syndrome.

2.  Entitlement to a compensable evaluation for penile deformity, with loss of erectile power.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO) in February 2005 and July 2010.  This case was previously remanded in November 2009.

This case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

With respect to the claim for a back disorder, the Board notes that additional records dated from February 2011 through March 2012 were added to Virtual VA just days before the case was certified to the Board.  These records address the back disorder with a January 2012 record including an impression of a history of "chronic thoracic/low back pain/Reiter's syndrome."  Also, a March 2012 record contains a discussion of back symptoms and treatments, and a corresponding impression of "reactive arthritis and continued joint pain" was rendered.  

Given that one of the theories of this claim is that the Veteran's back disorder is etiologically related to Reiter's Syndrome, the Board finds this evidence to be pertinent pursuant to 38 C.F.R. § 19.31 (2011), and a supplemental statement of the case (SSOC) must be issued addressing this evidence prior to a final Board decision on the case.  The SSOC should also address subsequent pertinent VA examination reports in Virtual VA, dated from July 2012 (i.e., after the case was certified to the Board).  

Moreover, the Veteran underwent two VA examinations, in April and October 2011, addressing the question of a causal relationship between Reiter's syndrome and the claimed back disorder.  Both examiners indicated with sufficient clarity that Reiter's syndrome did not cause the claimed back disorder.  The April 2011 examiner, however, did not address the question of aggravation, and the October 2011 examiner indicated only that Reiter's syndrome was not shown by prior or current clinical evidence to be "the causative agent" for the Veteran's chronic thoracic and lumbar spine pain.  

In reaching this determination, the examiner cited to normal laboratory markers for Reiter's syndrome in the past few years, although this finding is called somewhat into question by a July 2012 VA bones examination report (new to Virtual VA, as cited above) that indicates significant effects of Reiter's syndrome, including the prevention of exercise and traveling.  

Also, both VA examination reports from 2011 were prepared by nurse practitioners and do not take account for August 2010 and April 2011 opinions from a VA doctor who opined that patients with Reiter's syndrome "may experience inflammation of the spine" and that, accordingly, the Veteran's Reiter's syndrome was "more likely than not to contributing to his back pain and dysfunction as well."  

The Board also notes that a July 2012 VA disability benefits questionnaire (new to Virtual VA) indicates that the Veteran's "arthritis condition" affected his thoracolumbar spine and contains a diagnosis of "Reiter's syndrome, with lumbar strain."  These findings are not accompanied by any further discussion or clarification in the disability benefits questionnaire.

Given this evidence, and the deficiencies of the noted VA examination opinions, questions remain about the effect of Reiter's syndrome on the Veteran's claimed back disorder.  The Board finds that these questions would be best resolved if the claims file were to be furnished to a VA physician for a further etiology opinion, particularly regarding the matter of whether Reiter's syndrome has contributed to a permanent worsening (i.e., aggravation) of the claimed back disorder.  

With respect to the claim for erectile dysfunction, in January 2007, the RO granted service connection, citing VA examination findings from March 2001, and assigned a zero percent evaluation as of June 2006.  The Veteran filed a notice of disagreement (NOD) with the assigned effective date in October 2007, indicating that the effective date should have been May 2004.  In a Decision Review Officer Decision issued in July 2010, an earlier effective date of May 2004 was established for the assigned zero percent evaluation, effectively satisfying the earlier NOD.  Nonetheless, the Veteran filed an NOD with the assigned zero percent rating in August 2010 and the current appeal ensued.  

A review of the claims file, however, reveals that the Veteran has not been afforded appropriate notification and development to date.  He was not provided with a 38 C.F.R. § 3.159(b) notice letter in conjunction with the increased rating issue now on appeal.  He asserts in a June 2012 brief that he had not been afforded a VA examination in conjunction with the current claim.  

While a July 2012 disability benefits questionnaire contains findings as to the genital region, with a notation of the penis as "normal," there is no further specific commentary.  Particularly as the Veteran claimed in his February 2011 substantive appeal that he had been diagnosed with deformity of the penis at the Atlanta VA Medical Center (VAMC), a further VA examination is necessary in this case.  38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the Atlanta VAMC from April 2012 to the present and associate them with the claims file.  If the search for such records has negative results, this must be documented in the claims file.

2.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) letter as to his increased rating claim.  This letter should set forth VA's practices in assigning disability evaluations and effective dates for those evaluations.

3.  Direct the claims file to a physician who has experience in treating spinal disorders.  The physician is asked to review the entire claims file (including any relevant treatment records on Virtual VA) and address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current disability of the thoracic and/or lumbar spine was: a) caused, or b) aggravated (i.e., permanently worsened) by the service-connected Reiter's syndrome.  

In reaching this opinion, the physician is requested to discuss the two nexus opinions, furnished by the same VA doctor in August 2010 and April 2011.  All opinions must be supported by a complete rationale in a typewritten report.

4.  Schedule the Veteran for a genitourinary examination.  The examiner is asked to review the claims file (including any relevant treatment records on Virtual VA) in conjunction with the examination.  

This examiner is asked to describe the symptoms and severity of the Veteran's service-connected penile deformity with loss of erectile power.  The examiner is asked to clearly indicate whether there is, in fact, deformity with loss of erectile power that is not merely congenital in nature.  If only a congenital disability is shown, the examiner must so state.  

All opinions must be supported by a complete rationale in a typewritten report.

5.  Then, readjudicate the claim with consideration of all new evidence as well as any evidence, included in Virtual VA.  If the determination of either claim remains less than fully favorable to the Veteran, he and his representative must be furnished with an SSOC and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

